Case 1:18-cv-07340-LDH-PK Document 65-1 Filed 06/26/19 Page 1 of 53 PagelD #: 681

IN THE UNITED STATE DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

ODILON 8S. CELESTIN, WIDMIR ROMELIEN,
MARIE LUCIE ST VIL, GORETTEIE ST VIL,
JEANNETTE VALEUS, GUETTY FELN,
HERVE COHEN, and on behalf of all others

Sinilarly situated,
Case No. 18 cv-7340 (LDH) (PK)
Plaintiffs, ECF CASE
-against-
DECLARATION OF
MICHEL JOSEPH MARTELLY, JOCELERME MARCEL DENIS

PRIVERT, JOVENEL MOISE, THE WESTERN

UNION COMPANY, d/b/a Western Union Holdings, Inc.,
Western Union Financial Services, Inc., and through

other subsidiaries and affiliates,

CARRIBEAN AIR MAIL, INC., d/b/a CAM,

UNIBANK, S.A., UNITRANSFER USA, INC.,
UNIGESTION HOLDING, S.A. d/b/a DIGICEL

HAITI, NATCOM S.A., and THE GOVERNMENT

OF HAITI,

Defendants

 

Marcel Denis declares under penalty of perjury, pursuant to 28 U.S.C. 1746 that the
following is true:

1. I am an attorney duly admitted to practice law in the state of New York and I am
the managing partner of Denis Law Group, PLLC.

2. I submit this declaration in support of Plaintiffs’ opposition to Defendants motion
to dismiss Plaintiffs second amended complaint.

3. Attached hereto as Plaintiff's Exhibit A, is a copy of video footage of Defendant
Michel Joseph Martelly and Denis Obrien, CEO of Unigestion Holding S.A. d/b/a Digicel Haiti
addressing the collection of fees prior to Martelly becoming president.

1
Case 1:18-cv-07340-LDH-PK Document 65-1 Filed 06/26/19 Page 2 of 53 PagelD #: 682

4. Attached hereto as Plaintiff's Exhibit B, is a copy of video footage of Defendant
Martelly at a press conference addressing questions regarding the legality of the fees being
collected.

a Attached hereto as Plaintiff's Exhibit C, is a copy of the Presidential Order with
translation.

6. Attached hereto as Plaintiff's Exhibit D, is copy of Circurlars 7 & 98 with
translation.

hs Attached hereto as Plaintiff's Exhibit E, is a copy of money transfer receipts.

8. Attached hereto as Plaintiff's Exhibit F, is a copy of video footage of Defendant
Martelly being interviewed regarding the failures of the funding of education with the collected
fees.

9. Attached hereto as Plaintiff's Exhibit G, is video football of Defendant Martelly
answering questions regarding the concerns of the illegality of the fees collected while he was
president.

10. Attached hereto as Plaintiff's Exhibit H, is video footage of a member of the
Haitian government answering questions regarding the amounts of money collected.

11. Attached hereto as Plaintiff's Exhibit I, is video footage of Defendant Jovenel
Moise answering questions regarding the collection of fees and the use of the fees collected.

Dated: Brooklyn, New York
June 12, 2019

   

 

~~Marcel Denis
Case 1:18-cv-07340-LDH-PK Document 65-1 Filed 06/26/19 Page 3 of 53 PagelD #: 683

EXHIBIT A

VIDEO INTERVIEW FOOTAGE OF DEFENDANTS MARTELLY AND
DIGICEL
Case 1:18-cv-07340-LDH-PK Document 65-1 Filed 06/26/19 Page 4 of 53 PagelD #: 684

EXHIBIT B
Case 1:18-cv-07340-LDH-PK Document 65-1 Filed 06/26/19 Page 5 of 53 PagelD #: 685

Translation Transcript

The next question is from Radio Vision 2000. (This is an excerpt from a filmed press conference
that is about 13 minutes and 15 seconds long. The excerpt starts at 0:5:26)

AJ: Good morning Mr. President.

MM: Good Morning.

AJ: My name is Advenide Joseph and I work for Vision 2000. My question relates to Education.
We learned that you intend to levy taxes on money transfer coming from abroad together with
international calls in favor of education. I would like to know whether you spoke to the diaspora
about your intention and whether you already contacted the phone companies in Haiti?

MM: What companies?

AJ: The representatives of the phone companies in Haiti, and finally, do you think you are
proposing is possible without the enactment of law calling for such imposition? Thank you.

MM: Well, I am glad you spoke about the law. I am the elected president who is about to take
office to champion the cause of the people and often time, when something must be done to benefit
the general population, we will find the means and ways to get it done. That is the mandate they
gave me, to defend their interest. We will use the law and we will go through the parliament of
course, but we will commence the debate for the population to receive what they are looking for.
That is why I am here. We came up with the idea, we worked on it and it is already finalized.

MM: Pursuant to the phone companies, we have decided to take USD 0.05 per minute on all
incoming phone calls because we do not want the people of Haiti to suffer from the increase and
do not want them to pay for it, even though, they are the ones who are going to benefit from the
education; we created a way so that only the people with means, those who are well to do are the
ones who are going to pay that money. Meaning we are going to collect the USD0.05 from people
abroad who are calling Haiti. When we calculate the volume of calls Haiti receives every month,
we are going to generate 3.5 million dollars every month for education. We already met with the
phone companies, I told you that already. We have work to do; in fact, they are trying to delay us,
but that will not deter us from working. We may not implement the measures yet, but we are
working. We spoke with Digicel already, and they agreed. We spoke with Haitel already, and they
agreed. We spoke with the representatives of Voila, who reside abroad, and they agreed. Matter of
fact, they even proposed that we started with the collection since the 1st of May. Unfortunately, as
elected president who is yet to be sworn in, I cannot enforce the laws yet and time is needed to put
the structure in place, the mechanism, it will take us another month. This is something that will
take effect on the first of June.

MM: As for the Money Transfer Operators, once again, we will ask them, have we spoken with
them already? The plan for Money Transfer Operators, we took care of the part dealing with the
Case 1:18-cv-07340-LDH-PK Document 65-1 Filed 06/26/19 Page 6 of 53 PagelD #: 686

phone companies, the plan for the Money Transfer Companies is that for everyone who is sending
money, I must tell you that nobody knows how much money the Money Transfer Companies make
per year. We are not here to disturb them from making their money, they can make their money.
But to send our children to school free of charge, we believe that we have the right to request that
they give us a dollar on every money transfer to go directly into the education fund’s account. That
one dollar, when you multiply it by the total amount of transfer per month, we will generate 5
million dollars. That makes already 8.5 million dollars per month that we have identified through
those two avenues. 8.5 million dollars, which is nothing, because we are talking about sending
500,000 children who are not in school and we need to send them to school. That is just the
beginning. Do not forget that we said free schooling for everyone, of course in due time, at another
time, we will address that. But for now, our preoccupation is with the children who are on the
street and not in school, we do not want that. We must give them the means and ways for them to
go to school. I also spoke about imposing a tax on the lottery. Once again, you all know what I am
about to say here, we know that people running numbers/lottery make money, but nobody knows
how much money they make. That industry is not structured, and we are going to organize it, so
we can tax it to add to the education fund. I do not think that these measures are unpopular because
we are asking a few people to participate in something that will benefit their own child, Haiti. It is
imperative that we do it, to answer to the lady’s question, we are forging ahead. We intend to put
in place a national lottery where all profit will go to the education fund. Do not forget that my
campaign promise to the mass was that I would send them to school. I am a man of my word. I
have never failed to keep my promises, I must send them to school. Therefore, be prepared. I think
that you have only one choice, you could have had another choice, that is stand against me.
However, you would not be going against me because my children are enrolled in school. You
would be going against the masses. I am asking you for your support and for you to understand
the need to send the poor children to school because ignorance is the main vector upon which
poverty hinges in a country. Every uneducated person can come and ask me for a job, I will give
them a job; but what kind of job would I give them? Wash my car, plant this tree? As such, they
would always have a few coins in their pockets just to eat but they would never have a real job
commensurate with a proper salary. We, in Haiti, do not understand that; elsewhere in the world,
before you major in a field, they tell you how much money you will make upon graduation. You
must be able to give the people of Haiti that choice as well. Especially when given the chance, we,
Haitian, excel. Thus, why are we suffocating the children by not giving them the opportunity. That
is fight that I have taken. I would like for you to help make easy by supporting me in such endeavor.

AJ: Is that possible without a law?

MM: I believe it is possible with a Presidential Order. Once again, in defense of the nation’s
interest and that of the general population, I will use all the powers that I have as the supreme chief
of the nation for the betterment of the people.
Case 1:18-cv-07340-LDH-PK Document 65-1 Filed 06/26/19 Page 7 of 53 PagelD #: 687

CERTIFICATION

I, Daniel Dume-Charles, hereby certify that I translated the attached document from
Haitian into English and that, to the best of my ability, it is a true and correct translation.
I further certify that I am competent in both French and English to render and certify such

translation
A

Daniel Dume-Charles, Translator

 

 

Notary Public

 

MARCEL P. DENIS
NOTARY PUBLIC, STATE a
Registration No. 02DE6365279
Qualified in Kings County
Expires October 2, 202]

 

 

 
Case 1:18-cv-07340-LDH-PK Document 65-1 Filed 06/26/19 Page 8 of 53 PagelD #: 688

EXHIBIT C
Case 1:18-cv-07340-LDH-PK Document 65-1 Filed 06/26/19 Page 9 of 53 PagelD #: 689

LIBERTY EQUALITY FRATERNITY
PRESIDENTIAL ORDER
MICHEL JOSEPH MARTELLY
PRESIDENT
According to articles 136, 137-1, 142, 150, 160, 162, 163 of the Constitution;

According to the September 27, 1969 Decree creating the Conseil National des
Télécommunications (CONATEL);

According to the October 12, 1977 allowing the Haitian Government to monopolize the
telecommunication services;

According to the June 10, 1987 Decree redefining the functions of CONATEL;
According to the February 16, 2005 on the preparation and enforcement of the laws of Finance;
According to the May 17, 2005 Decree organizing the Government’s Central Administration;

According to the November 23, 2005 establishing the administration and function of the Superior
Court of Auditors and Administrative Disputes also known as CSCCA;

Whereas the October 12, 1977 Decree stipulates that tariffs and fees are set by the Executive
Power upon the recommendation of CONATEL through the Secretary of State for Public Works,
Transportations and Communications (hereinafter MTPTC);

Whereas article 40.6 of the May 17, 2005 Decree organizing the Government’s Central
Administration allows the Prime Minister to expressly delegate his powers to a Minister and said
Minister alone may fix telecommunication tariff through the enactment of regulatory measures
(communiqués, circulars, or orders) based on the proposition of CONATEL;

Based on the report of the Minister of Public Works, Transportation, and
Communications,

ORDER

Article 1.-_ The price floor for incoming international calls is set at twenty-three cents in
United States currency (USD 0.23) per minute.

Article 2.- | Of the United States twenty-three cents (USD 0.23), five United States cents
(USD 0.05) will be paid to the Haitian Government by the operators through the
Conseil National des Télécommunications;

Article 3.- | The Conseil National des Télécommunications may deduct from said amount
costs relating to putting in place a telephone fraud prevention system and to
deposit the balance thereof into a special account designed for such use.
Case 1:18-cv-07340-LDH-PK Document 65-1 Filed 06/26/19 Page 10 of 53 PagelD #: 690

Article 4.-. The present order will be duly published and implemented by the Minister of
Public Works, Transportation and Communications.

Issued in Port-au-Prince, September 9, 2011 on the 208" year of Independence.

Signed by
President Michel Joseph MARTELLY
Prime-Minister Joseph Jean-Max BELLERIVE
Minister of Public Works, Jaques GABRIEL

Transportation, and Communications
Case 1:18-cv-07340-LDH-PK Document 65-1 Filed 06/26/19 Page 11 of 53 PagelD #: 691

CERTIFCATION

I, Daniel Dume-Charles, hereby certify that I translated the attached document from French into
English and that, to the best of my ability, it is a true and correct translation. I further certify that
I am competent in both French and English to render and certify such translation.

fo

Daniel Dume-Charles, Translator

 

Sworn to before me this 7 day of June 2019.
we

    
 

 

 
 

Notary Public
Case 1:18-cv-07340-LDH-PK Document 65-1 Filed 06/26/19 Page 12 of 53 PagelD #: 692

_ 129 - Mercredi 14 Septembre 2011 << LE MONITEUR >> 7

LIBERTE EGALITE FRATERNITE
REPUBLIQUE D’HAITI

ARRETE

MICHEL JOSEPH MARTELLY
PRESIDENT

Vu les Articles 136, 137-1, 142, 150, 159, 160, 162, 163 de la Constitution :

Vu le Décret en date du 27 septembre 1969 créant le Conseil National des Télécommunications (CONATEL) ;
Vu le Décret en date du 12 octobre 1977, donnant a I’Etat haitien le monopole des services de télécommunications ;
Vu le Décret du 10 juin 1987 redéfinissant la mission et les attributions du CONATEL :

Vu le Décret du 16 février 2005 sur la préparation et l’exécution des Lois de Finance ;

Vu le Décret du 17 mai 2005 portant organisation de I’ Administration Centrale de I'Etat :

Vu le Décret du 23 novembre 2005 établissant l’organisation et le fonctionnement de la Cour Supérieure des
Comptes et du Contentieux Administratif désigné sous le sigle CSCCA ;

Considérant que le Décret du 12 octobre 1977 précise que les tarifs et redevances sont fixés par le Pouvoir Exécutif
sur proposition du CONATEL par I’intermédiaire de la Secrétairerie d’Etat des Travaux Publics, Transports et
Communications (ci-aprés MTPTC) ;

Considérant que l’article 40.6 du Décret du 17 mai 2005 portant organisation de 1’ Administration Centrale de
l’Etat prescrit que par délégation expresse du Premier Ministre, le ministre peut a lui seul fixer le tarif sur les

télécommunications par des mesures réglementaires (communiqué, circulaire ou Arrété) sur proposition du CONATEL;

Sur le rapport du Ministre des Travaux Publics, Transports et Communications,

ARRETE
Article 1.- Le prix plancher des appels entrants internationaux est fixé A vingt-trois centimes de dollar américain
(USD 0.23) a la minute.
Article 2.- De ces vingt-trois centimes de dollar américain (USD 0.23) cing centimes de dollar américain

(USD 0.05) seront versés par les opérateurs A |’Etat Haitien via le Conseil National des
Télécommunications ;

Article 3.- Le Conseil National des Télécommunications pourra déduire de ces fonds des frais relatifs 3 la
mise en place des mécanismes de lutte contre les fraudes téléphoniques et déposer la balance sur
un compte spécial créé a cet effet.

Article 4.- Le présent Arrété sera publié et exécuté a la diligence du Ministre des Travaux Publics, Transports
et Communications.
a

Case 1:18-cv-07340-LDH-PK Document 65-1 Filed 06/26/19 Page 13 of 53 PagelD #: 693

<< LE MONITEUR >> No. 129 - Mercredi 14 Septembre 2011

a

Donné 4 Port-au-Prince, le 9 septembre 2011, An 208° de I"Indépendance.

— db

Par le Président : Michel Joseph MARTELLY

 
  

Le Premier Ministre : Joseph Jean-Max BELLERIVE

Le Ministre des Travaux Publics,

Transports et Communications Jacques GABRIEL

   

eokook ak ot oko ok

wk oR ook ok ook

ook ok ok

a ook

 

Presses Nationales d'Haiti - 61, rue Goulard, Pétion-Ville, Haiti + Tél- (509) 2941-1076 / 2941-7909 = E-mail - pndh-moniteur@hainet, net
Boite Postale 1746, Port-au-Prince, Haiti, Grandes Antilles.
Dépét Légal: 85-01-0927 Bibliothéque Nationale d’Haiti + ISSN 1683-2930.
Case 1:18-cv-07340-LDH-PK Document 65-1 Filed 06/26/19 Page 14 of 53 PagelD #: 694

EXHIBIT D
Case 1:18-cv-07340-LDH-PK Document 65-1 Filed 06/26/19 Page 15 of 53 PagelD #: 695

Bank of the Republic of Haiti
CIRCULAR No 98

TO COMMERCIAL BANKS,
SAVING AND MORTGAGE BANKS AND
MONEY TRANSFER AGENCIES

To maintain the efficiency, integrity, the viability of information and to secure the system of
payments while promoting financial inclusion, the BRH has decided to initiative a system reform
that aims at:

Broadening the range of instruments and payment services;

Accelerating the dematerialization of money and financial inclusion;

Promoting decentralization and payment sites;

Enhancing operating costs and the use of cash and facilitate access to such payment
services;

e Reinforcing the interoperability of banking and payments infrastructures;

e Establishing a more appropriate regulatory and surveillance system;

e Increasing the efficiency and stability of payment services.

In keeping with the banking law enacted on August 17, 1979 creating the Bank of the Republic of
Haiti, the November 4, 1980 Decree regulating all banking transactions and the July 6, 1989
Decree regulating transfer agencies, the present circular establishes the ways and means all
international transfers are effectuated to and from Haiti.

1. Reporting of International Transfers

All commercial banks, saving and mortgage banks, and transfer agencies must file paper report
with BRH every Monday detailing the total number of transfers effectuated to and from Haiti,
irrespective of how the beneficiary receives such transfer (in kind or cash), in keeping with the
attached reporting form. These institutions are also obligated to file monthly with BRH a certified
copy of the total amounts filed with the regulatory body of the territories where they are licensed
to operate as Money Transfer Operators.

Any institution that fails to adhere to the present requirements will be subjected to the following
penalties:
- Reliability of the information

At all times, the amounts reported in the attached form must mirror the amounts that appear in the
relevant institutions books and the reports filed with the aforementioned regulatory bodies. If the
amounts reported do not match, the BRH may, after investigating the nature and the circumstances
Case 1:18-cv-07340-LDH-PK Document 65-1 Filed 06/26/19 Page 16 of 53 PagelD #: 696

of the violation, impose a penalty equivalent to 50% of the difference between the declared
amounts and the amounts appearing in the books, in addition to the user fees due and owing by the
violating institution.

For all subsequent violation, the BRH may apply sanction that includes revocation of the operating
permit or license.

- Late filings

Failure to file timely reports as required, will subject the noncomplying institutions to a daily fine
of ten thousand gourdes (HTG 10,000.00). The penalty period begins to run from the day that BRH
was supposed to receive the reports until the day it receives them.

The fine will double for any filings that are more than eight days late. The BRH may apply
sanction that includes revocation of the operating permit or license for any late filings that are
more than a month late.

- Penalty Payments

BRH will communicate a notice, with signed return receipt, to the relevant institutions detailing
the amount of penalties to be paid. Penalty fees must be paid by certified checks only made to the
order of Banque de la Republique d’Haiti within eight (8) days from the date of receipt of the

notice.
- Inspection

Inspections may be held at any time to implement the present.

2. Usage and user fees of the BRH’s payment platform.

Commercial banks, saving and mortgage banks, and transfer agencies are required to use BRH’s
payment platform for all money transfer going from and to Haiti. They are also required to offer
to their clients the option to receive money transfers through universally accepted electronic
payment methods.

BRH will provide the mechanisms for data exchange, execution, compensation, and regulation of
the payment platform relating to all international transfers in and out of Haiti.

Testing, certification, user and inspection fees in the amount of $1.50 will apply on every
transaction for payment services and access at various points throughout the country. Such fees
are payable monthly and must be paid before the 10" of each month with cashier check.

Furthermore, said fees will not apply against transfers effectuated by banks for their own account.
In other words, transfers effectuated for the benefit of businesses and individuals are covered by

such fees.

3. Interface to BRH’s Platform
Case 1:18-cv-07340-LDH-PK Document 65-1 Filed 06/26/19 Page 17 of 53 PagelD #: 697

BRH will establish by means of regulatory provisions the deadline for the implementation of the
interfaces to its payment platform.

The present circular shall take effect on June 1*, 2011.
Port-au-Prince, May 20, 2011.

Charles Castel
Governor

ATTACHED- Report form

CERTIFICATION

I, Daniel Dume-Charles, hereby certify that I translated the attached document from
French into English and that, to the best of my ability, it is a true and correct translation. I
further certify that I am competent in both French and English to render and certify such

ml

/

 

Daniel Dume-Charles, Translator

rm to/before me this 7” day of June 2019.
Ss

 
     

WO

 

  
Case 1:18-cv-07340-LDH-PK Document 65-1 Filed 06/26/19 Page 18 of 53 PagelD #: 698

Bank of the Republic of Haiti
The Governor

LETTER-CIRCULAR #7

LETTER-CIRCULAIRE
TO COMMERCIAL BANKS,
SAVING AND MORTGAGE BANKS AND
MONEY TRANSFER AGENCIES

Following the issuance of circular 98 and how it applies to international money transfers to and
from Haiti together with the meetings held on Friday May 27, 2011 and Tuesday May 31, 2011,
the Bank of the Republic of Haiti (BRH) hereby reaffirms to all commercial banks, saving and
mortgage banks, and money transfer agencies, the following:

1. Usage and user fees of the BRH’s payment platform

Testing, certification, user and inspection fees in the amount of $1.50 must be collected in
compliance with the rules currently being used by the institutions covered under the present
circular. The fees will be collected at the source from all money transfer sent and received (cash
or in kind) from overseas.

These fees shall not be taken in account when calculating the turnover tax (TCA)

2. Effective date
Beginning June 15, 2011, circular 98 shall apply to all international transfer (to and from, in cash
or in kind) carried out from the following geographical zones:

1. The United States of America;
2. Canada;

3. Turks and Caicos,

4. Bahamas.

Beginning July 1*, 2011, all commercials banks, saving and mortgage banks, and all money
transfer operators must report every international transfer effectuated (to and from) Haiti
regardless of how its intended beneficiary is to receive it (cash or in kind).

Port-au-Prince, May 31, 2011.
Charles Castel
Case 1:18-cv-07340-LDH-PK Document 65-1 Filed 06/26/19 Page 19 of 53 PagelD #: 699

CERTIFICATION

I, Daniel Dume-Charles, hereby certify that I translated the attached document from
French into English and that, to the best of my ability, it is a true and correct translation. |
further certify that I am competent in both French and English to render and certify such

Aa

Daniel Dume-Charles, ‘Translator

 

 
Case 1:18-cv-07340-LDH-PK Document 65-1 Filed 06/26/19 Page 20 of 53 PagelD #: 700

NAME OF THE INSTITUTION :

APPENDIX

 

For the period of

Cash Transfers

to

 

INSTALLMENT NUMBER OF

TRANSFERS

AMOUNT PER
INSTALLMENT

FEES PER
INSTALLMENT

 

22.50

 

50>100

 

100>500

 

500>1,000

 

1,000 and more

 

TOTAL

 

 

 

 

 

Transfers in kind

 

INSTALLMENT NUMBER OF

TRANSFERS

AMOUNT PER
INSTALLMENT

FEES PER
INSTALLMENT

 

<50

 

50 > 100

 

100 >500

 

500 > 1,000

 

1,000 and more

 

 

 

 

 

Date:

 

Name:

 

Authorized signature:

 

Title/Function:

 

Name:

 

Authorized signature:

Title/Function:

 

 

 
Case 1:18-cv-07340-LDH-PK Document 65-1 Filed 06/26/19 Page 21 of 53 PagelD #: 701

yeu

= Banque de la République d’ Haiti
CIRCULAIRE N° 98

AUX BANQUES COMMERCIALES,
AUX BANQUES D'EPARGNE ET DE LOGEMENT ET
AUX MAISONS DE TRANSFERTS

Dans le cadre de ses efforts pour maintenir |'efficience, l'intégrité, la fiabilité des
informations et la sécurité du systéme de paiements aussi bien que pour promouvoir
l'inclusion financiére, la BRH a décidé d’initier une réforme qui vise a :

e élargir la gamme des instruments et services de paiement ;

e accélérer la dématérialisation de la monnaie et |’inclusion financiére ;

e promouvoir la décentralisation et la vulgarisation des points de paiement ;

* améliorer les coats d’exploitation et d’utilisation des liquidites ainsi que l’accés a ces
moyens de paiement ;

e enforcer l’interopérabilité des infrastructures bancaires et de paiement ;

¢ mettre en ceuvre un régime de surveillance et de réglementation plus approprice ; et

e accroitre |’efficience et la stabilité des services de paiement.

Conformément aux dispositions de la loi du 17 aodt 1979 créant la Banque de la République
d’Haiti, du décret du 14 novembre 1980 réglementant les activités bancaires et du décret du 6
juillet 1989 sur les maisons de transfert, la présente circulaire détermine les conditions
d’exécution des transferts de fonds internationaux sur Haiti (entrants et sortants).

1. Déclaration de transferts internationaux

Les banques commerciales, les banques d*épargne et de logement et les maisons de transfert
sont tenues de communiquer chaque lundi a la BRH, sur support papier, le nombre et le
montant total des transferts expédiés a l’étranger et requs de l’étranger, quelle que soit la
forme dans laquelle le bénéticiaire recoit le transfert (especes ou nature), conformément au
formulaire de déclaration en annexe. Ces institutions sont tenues également de faire parvenir
mensuellement A la BRH la copie certifiée conforme des montants déclarés aux régulateurs
des territoires sur lesquels elles exercent leurs activités de transfert de fonds.

P.O. Box 1570, Port-au-Prince, Haiti. Télephone: 2299-1244, Fax 2299-1191
vig

@

Case 1:18-cv-07340-LDH-PK Document 65-1 Filed 06/26/19 Page 22 of 53 PagelD #: 702

En cas de non respect de la présente section, l’institution concernée s’expose aux pénalités
suivantes :

-  Fiabiliré de l'information

En tout temps, les montants déclarés dans le formulaire prévu en annexe doivent étre ceux
apparaissant dans les livres de |’institution ainsi que les déclarations aux régulateurs susvisés.
Si les montants ne concordent pas, la BRH peut, aprés enquéte sur les circonstances et la
nature de la violation, imposer une pénalité de 50% de la différence entre les montants
déclarés et les montants apparaissant dans les livres, sans préjudice des frais d'utilisation dus
par |’institution.

En cas de récidive, la BRH appliquera des sanctions pouvant aller jusqu’au retrait de
l’autorisation de fonctionnement,

- Retard dans la soumission des rappers

En cas de retard dans la soumission du formulaire, les institutions concernées encourent une
pénalité de dix mille gourdes (HTG 10,000.00) par jour d’infraction. La période de pénalité
s’étend du jour ot le formulaire aurait di étre transmis a la BRH au jour ot celle-ci le recoit.

Au-dela de huit (8) jours de retard, le montant de la pénalité sera doublé. Au-dela d’un (1)
mois de retard, la BRH peut prendre des sanctions pouvant aller jusqu’au retrait de
l’autorisation de fonctionnement.

- Paiement des pénalités

La BRH fera parvenir, par avis avec accusé de réception, aux institutions concernées fe
montant des pénalités. Les pénalités doivent étre réglées par chéque de direction a l’ordre de
la Banque de la République d’Haiti dans un délai de huit (8) jours 4 compter de la date de
réception de I’ avis,

- Inspection

Des inspections peuvent avoir lieu a tout moment dans le cadre de la mise en ceuvre des
présentes.

2. Utilisation et frais d’utilisation de la plateforme de paiement de la BRH

Les banques commerciales, les banques d*épargne et de logement et les maisons de transfert
sont tenues d°utiliser la plateforme de paiement de la BRH pour le traitement de tous les
transferts de fonds internationaux sur Haiti (entrants et sortants). Elles sont tenues également
d’offrir a leur clientéle l’option de recevoir les transferts par des instruments de paiement
électroniques universellement acceptés.

P.O. Box 1570, Port-au-Prince, Haiti. Téléphone: 2299-1244. Fax 2299-1191
Case 1:18-cv-07340-LDH-PK Document 65-1 Filed 06/26/19 Page 23 of 53 PagelD #: 703

tee

Les mécanismes d’échange de données, d’exécution, de compensation et de réglement de la
plateforme de paiement pour le traitement des transferts internationaux sur Haiti (entrants et
sortants) seront édictés par la BRH.

Des frais de test, de certification, d’utilisation et d’inspection de 1.50 USD seront appliqués
par transaction pour les services de paiement et d’accés en différents points a travers le pays.

Ces frais seront facturés mensuellement et devront étre payés av. chaque mois par

chéque de direction.

Par ailleurs, lesdits frais ne seront pas applicables sur les transferts effectués par les banques
pour leur propre compte. Autrement dit, les transferts pour les entreprises et les particuliers
sont donc visés par ces frais.

3. Interfaces avec la plateforme de la BRH

La BRH fixera par voie de dispositions réglementaires la date limite pour la mise en place
des interfaces avec la plateforme de paiement.

La présente circulaire entre en vigueur le 1% juin 2011.

Port-au-Prince, le 20 mai 2011

 
  

Charles Castel
Gouvernev

ANNEXE -— Formulaire de déclaration

P.O. Box 1570, Port-au-Prince, Haiti, Téléphone: 2299-1244. Fax 2299-1191
tgs

NOM DE L’ INSTITUTION :

Pour la période du

Transferis en espéces

ANNEXE

Case 1:18-cv-07340-LDH-PK Document 65-1 Filed 06/26/19 Page 24 of 53 PagelD #: 704

 

au

 

TRANCHE

NOMBRE DE
TRANSFERTS

MONTANT PAR
TRANCHE

FRAIS PAR
TRANCHE

 

< 50

 

50 > 100

 

100 > 500

 

500 > 1,000

 

1,000 et plus

 

 

TOTAL

 

 

 

 

Transferts en nature

 

TRANCHE

NOMBRE DE
TRANSFERTS

MONTANT PAR
TRANCHE

FRAIS PAR
TRANCHE

 

< 50

 

50 > 100

 

100 > 500

 

500. > 1,000

 

1,000 et plus

 

 

TOTAL

 

 

 

 

(O-

Date :

 

Nom:

 

Signature autorisée:

Titre/Fonction :

 

Nom:

 

Signature autorisée:

Titre/Fonction :

 

P.O. Box 1570, Port-au-Prince, Haiti. Téléphone: 2299-1244. Fax 2299-1191

 

 
-Case Pl Document 65-1 Filed 06/26/19 Page 25 of 53 PagelD #: 705
oy t ' ‘sia 5

Banque de la République d’Haitl
Le Gouverneur

LETTRE-CIRCULAIRE # 07

LETTRE-CIRCULAIRE
AUX BANQUES COMMERCIALES,
AUX BANQUES D'EPARGNE ET DE LOGEMENT ET
AUX MAISONS DE TRANSFERTS

Faisant suite & la circulaire 98 sur les conditions d’exécution des transferts internationaux sur
Haiti (entrants et sortants) et aux réunions des vendredi 27 mai 2011 et mardi 31 mai 2011, la
Banque de la République d’Haiti (BRH) a |’avantage de confirmer aux banques commerciales,
aux banques d’épargne et de logement et aux maisons de transferts ce qui suit:

1. Utilisation et frais d’utilisation de la plateforme de paiement de la BRH
Les frais de test, de certification, d’ utilisation et d’inspection de USD 1.50 doivent étre prélevés
conformément aux régles en usage actuellement dans les institutions visées par la présente. Les

frais seront donc pergus a la source que ce soit sur les transferts expédiés 4 |’étranger ou sur les
transferts recus (espéces ou nature) de |’ étranger.

Ces frais ne doivent pas étre pris en compte lors des calculs relatifs A la taxe sur le chiffre
d'affaires (TCA).

2. Date d’entrée en vigueur

A compter du 15 juin 2011, la circulaire 98 s’applique a tous les transferts internationaux
(entrants et sortants, en espéces ou nature) effectués sur les zones géographiques suivantes :

1. Etats-Unis d’ Amérique du Nord;

2. Canada;

3. es Turks et Caicos;

4. Bahamas.
A compter du 1% juillet 2011, les banques commerciales, les banques d’épargne et de logement
et les maisons de transfert sont tenues de déclarer tous les transferts internationaux sur Haiti

(entrants et sortants) quelle que soit la forme dans laquelle le bénéficiaire recoit le transfert
(espéces ou nature).

Port-au-Prince, le 31 mai 2011
A
Charles Caste

P.O. BOX 1570, Port-au-Prince, Haiti. Téléphone: 2940-2009/ 2998-2024/ 2998-2025
Case 1:18-cv-07340-LDH-PK Document 65-1 Filed 06/26/19 Page 26 of 53 PagelD #: 706

EXHIBIT E
  
   

o

3601 SW 160TH AVE SUITE
MIRAMAR, FL. 33027 oo He
Toll Free: (877) 864-8728
Phone: (954) 628-0022

www Unitransfer.com

 

one EL

JC-ONE STOP MULTI CENTE :
923 UTICA AVE TRING
BROOKLYN, NY 11203

(718) 469-1566

SubAgent License MT104114

AGENT RECEIPT / REST AJAN

RECEIPT NO / Nimewo Res: 19447254

PRODUCT / PWODUI :
PICKUP/HTCP_USD CASH TRANSFER

DONE ON / Dat - TO/NOV/2018 10-44 us, Ui asters
DONE BY /FE PA: yw | |
PRINTED OM /IMPRIME LE hail a
ES] So

sender / Ekspedite
PRETTHE STVIL
uel Bi
MOOCKL YN AY 1 itgs
(347) -4n-goes

ID Custeotiie:

 

Ber cliciary / Behiclsye
EMMANUEL SINViL
PORT-AU-PRINCE
PORT-AU-PRINCE. 64
36 46 9642

Message from Sender / Me 5aj

Ekspedite
Transfer Amount
Montan USD 51.50
Fees / Fre USD 4.99

Total Collected / Total pou peye USD 46.49 CASH

Renef. Amount / Montan

Benetisye USD 51.50
Fee. /Fre
US .
Mets count / Montan ka SF tn
Revevwa mp 50.00)

Date avallable in pei.
available sooner) / Dat,
bone tou) . 4O/NOW204 5

y Funds may be
~ibajan ka chsponit: pa

Recipient ma !
Ip ¥ receive fess due to fees cf
: it r d ofees charged by the
Paying partner and taxesMees levied by foreign me
catenin ee aka rescvwa mwens kob Pooke
ge e ¢ ax ie gi . te er

oye 4 gOuventian an chage sou monte;

yu

Aakaa Paye nf / dre = »
oH Ayan Be :
UNITRAHSS ER HAITI 7
90 RUE | AMARRE

Pi ite OL HAITI
28 14 ug

-18-cv-07340-LDH-PK Document 65-1 Filed 06/26/19 Page 27 of 53 PagelD #: 707

x

  
    

 TRAMSFE

Fe neath ate tehneneipehente

AORN

2

JC MULTIPLE SERVICES
926 UTICA AVE,

“BROOKLYN, NY T1203.

(718) 469-1566 ~
SubAgent License: : MT1600082

AGENT RECEIPT / AJAN

 
 
  
  

   

16343906

RECEIPT NO /Nimewo Resi

 

PRODUCT /PWODUI HAITL- CASH TRANSFER

PICKUP HTCP_USD
DONE ON / bat 16JAN/2616 10:49:55 US/Eastern

OONE BY /FE PA iVV
PRINTED ON /IMPRIME LE ° 16/Jan/2016 16:49:56 AM
EST

Sender / Ekspedite Se See ee
~GORETHIE ST VIL
783 LINDEN BLVD
BROOKLYN, NY 11203
(347) 240-9086 -
ay Rae Sr aa
Beneficiary / Benefisye '
“MYRLANGE SINVIL
,PORT-AU-PRINCE, HAITI
PORT-AU-PRINCE, 01

 

38 82 5303
Message from Sender/Mesaj 7s,
Ekspedite
Transfer Amount / Montan USD 41.50
Fees / Fre USD _ 4.99
Total Collected / Total pou USD 46.49 CASH
peye
Benef. Amount / Montan uso 441.50
Benefisye
Fees / Fre USD ~1.50
Net Amount / Montan Kap USD 40.00
Recevwa

Date available in receiver's country (Funds may be
available sooner) / Dat yo ka touche (Lajan ka disponib pi
bone tou) > 16/AN/2016

Recipient may receive less due to fees charged by the
paying partner and taxesMees levied by foreign
government / Benefisye a ka resevwa mwens kob paske
gen fre ak lot tax gouvenman an chage sou montan yo

voye a

pereeed

*#* Paying Agent / Ajan Peye
UNITRANSFER HAITI
§0, RUE LAMARRE
PETION-VILLE, 01 HAITI
28 13 0451

* GORETFIE STVIL
? ”

on al

Lai ei Ni
Case 1:18-cv-07340-LDH-PK Document 65-1

UNI

TRANSFER

3601 SW 160TH AVE SUITE 110
MIRAMAR, FL 33027 USA

Toll Free: (877) 864-8726
Phone: (954) 628-0022
www.unitransfer.com

 

LIONEL PRODUCTIONS, INC.

13740 NW 7TH AVE

MIAMI, FL 33168

(305) 769-0233

SubAgent License : FT230000201

AGENT RECEIPT / RESI AJAN

RECEIPT NO / Nimewo Resi: 19717600

PRODUCT /PWODU! : HAITI- CASH TRANSFER
PICKUP /HTCP USD

DONE ON / Dat : 28/JAN/2019 13:58:52 US/Eastern

DONE BY/ FE PA : DT

PRINTED ON / IMPRIME LE : 28/Jan/2019 13:59:15 PM
EST

Sender / Ekspedite

ID Customer:

 

ORDILON CELESTIN
43804 Nw 7th Ave
MIAMI, FL 33168
(786) 271-3210

Beneficiary / Benefisye

 

DESILIA CELESTIN

CAP-HAITIEN, 02
38 28 7618

Message from Sender / Mesaj

 

Ekspedite
Transfer Amount
Mantan USD 301.50
Fees / Fre USD 11.99

Total Collected / Total pou

peye USD 313.49 CASH

Filed 06/26/19 Page 28 of 53 PagelD #: 708
Case 1:18-cv-07340-LDH-PK Document 65-1

{ iRmANGSFER }

3601 SW 160TH AVE SUITE 110
MIRAMAR, FL 33027 USA

Toll Free: (877) 864-8726
Phone: (954) 628-0022

www. unitransfer.com

LIONEL PRODUCTIONS, INC.
13740 NW 7TH AVE

MIAMI, FL 33168

(305) 769-0233

SubAgent License : FT2300002014

AGEING KEUCCIFT / KESi AJAN

RECEIPT NO / Nimewo Resi : 19945929

PRODUCT /PWODUI : HAITI - DIRECT TRANSFER TO
UNIBANK / UNIDIRECT

DONE ON / Dat : O6/APR/2019 15:21:45 US/Eastern

DONE BY / FE PA : DT
PRINTED ON / IMPRIME LE : 06/Apr/2019 15:21:47 PM
EDT

Sender / Ekspedite ID Customer:

ODILON CELESTIN
13804 Nw 7th Ave
MIAMI, FL 33168
(786) 271-3210

Beneficiary / Benefisye
LUCNER CELESTIN
LIMBE RUE JEFRA# 9 ,LIMBE
PORT-AU-PRINCE, 01
34 86 7831

Benef. Supplier / Nimewo kont: UNIBANK
S.A, 520221612795379

—
Message from Sender / Mesaj
Ekspedite
Transfer Amount
Montan USD 51.50
Fees / Fre USD 4.99

Total Collected / Total poupeye USD 56.49 CASH

Filed 06/26/19 Page 29 of 53 PagelD #: 709
Case 1:18-cv-07340-LDH-PK Document 65-1 Filed 06/26/19 Page 30 of 53 PagelD #: 710

CARIBBEAN AIRMAIL INC.

RAL

 
 
 
  

HARE CIN TEST Crits PAG hats
N4a/5 SU Pe Ss]. Sue oe MA

SENDER / EXPEDITE

MIVELINE JOSEPH CASSEUS

RECIPIENT /MOUN KAP RESEVWA:

RICHEMSON PIERRE

Wireless Palace,Inc
13744 NW 7th Ave

: PT
L 33173 USA RECEI MIAMI, FLORIDA USA 33168
(205)598-0400 TRACKING NUMBER (305) 687-4487
ene 38741006 Date, 12/7/2017 9:16:00AM

TellerID: 7819

EXPECTED PAYOUT LOCATION/ KOTE YO
KA PRAN TRANSFE A:

HAITVAYITI

 

 

811 NW 118 ST PICK UP [Pick-Up/Pikup]
MIAMI, FL 33168 CAP-HAITIEN, HAITI
7863576100 31882263
DATE AVAILABLE / DAT DISPONIB: 12/7/2017
TRANSFER AMOUNT / KANTITE LAJAN: $36.50
TRANSFER FEES / FRE $4.99
TRANSFER TAXES / TAKS 0.00
TOTAL / TOTAL: $41.49
EXCHANGE RATE / TO POU CHANJE LAJAN:
USD 1.00 = USD 1.00
TO BE PAID/ POU PEYE
AMOUNT TO BE PAID / :LAJAN POU PEYE $US 35.00
OTHER FEES / LOT FRE: 0.00
TOTAL TO RECIPIENT/ TOTAL: SUS 35.00

 

 

C.A.M. is Licensed as a Money Transmitter by CT, DC. FL, GA, IL, MA, NJ, NY, RI, Banking Departments.
License # 52117

 

Recipient may receive less due to fees charged by the recipient's
bank and foreign taxes.

You have a right to dispute errors in your transaction. If you think
there is an error, contact us within 180 days at 1-800- 934-0440 or
www.camtransfer.com. You can also contact us for a written
explanation of your rights at Caribbean Airmail, Inc, 9425 SW
72ND ST Suite 249 Miami Florida 33173.

You can cancel for a full refund within 30 minutes of payment,
unless the funds have been picked up or deposited.

Caribbean Airmail, Inc. does not disclose any non public personal
information about you, except as permitted by law.

A USD 1.50 BRH Regulatory fee will be deducted from the recipient
amount if the payout location is Haiti.

CAM is not responsible for non delivery transfer if there is an error in
the destination address provided by the sender.

By signing this receipt, you are acknowledging that, in relation to the
transaction above, it reflects the information you provided, you paid
the amount displayed on the receipt, and you understand and
accept the terms and conditions.

Moun kap resevwa transfé a ka resevwa mwens lajan akoz fré chaje
pa bank moun kap resevwa a plis taks peyi a letranje.

Ou gen dwa pou diskite eré ki fet nan transfé ou a. Si ou panse ke
gen yon eré, ou gen 180 jou pou kontakte nou nan 1-800-934-0440
oswa nan www.camtransfer.com. Ou kapab tou kontakte nou pou
yon explikasyon alekri sou dwa ou yo nan adrés sa a: Caribbean
Airmail, Inc. 9425 SW 72nd St Suite 249 Miami Florida 33173.

Qu ka anile transfé a nan 30 minit apre ke li fin fet e yap remet ou
tout lajan an sof si transfe a gentan peye ou depoze nan bank au.
Caribbean Airmail, Inc. pa met piblik nenpot ki enfomasyon pesonel
sou ou , eksepte jan laiwa pemét sa .

Yon USD 1.50 regilasyon fre BRH ap retire nan kantite lajan moun
kap resevwa a si transfé a pwale an Ayiti.

CAM pa responsab pou transfe ki pa livre si gen yon ere nan adres
destinasyon ke expedite a bay.

Depiw siyen resi sa a ou dako ke se enfomasyon ou te bay yo ki
ladanl, ke se kob ou peye a ki nan resi a, e ke ou aksepte e konpran
tem ak kondisyon yo.

For questions and complaints about Caribbean Airmail, Inc., contact / Pou kesyon ak plent sou CAM, Caribbean Airmail, Inc, kontakte ©

FLORIDA
(850) 435-7352

Consumer Financial Protection Agency Bureau
855-411-2372
855-729-2372 (TTY/TDD)

 

Agent Signature / Siyati Ajan a

Sender Signature / Siyati Expedité a

 
Case 1:18-cv-07340-LDH-PK Document 65-1 Filed 06/26/19 Page 31 of 53 PagelD #: 711

CARIBBEAN AIRMAIL INC.

 

1-800-934-0440

SENDER / EXPEDITE

 

MARGARETTE JULMISTE

a TRACKING NUMBER

RECIPIENT /MOUN KAP RESEVWA:

ASNER BAPTISTE

Wireless Palace,|nc
13744 NW 7th Ave

RECEIPT MIAMI, FLORIDA USA 33168

(305) 687-4487
Date: 1/29/2018 9:54:00AM
TellerlD: 7819
EXPECTED PAYOUT LOCATION KOTE YO
KA PRAN TRANSFE A:
HAITUAYITI

39497000

 

 

331 NW 148 ST PICK UP [Pick-Up/Pikup]
Miami, Fl 33168 CAP-HAITIEN, HAITI
7862855367 50946910712
DATE AVAILABLE / DAT OISPONIB: 1/29/2018
TRANSFER AMOUNT KANTITE LAJAN: $191.50
TRANSFER FEES / ERE $8.00
TRANSFER TAXES/ TAKS 0.00
TOTALS TST EXCHANGE RATE / TO POU CHANJE LAJAN: ae
USD 1.00 = USD 1.60
TO BE PAID/ POU PEYE
AMOUNT TO BE PAID /:LAJAN POU PEYE $US 100.00
OTHER FEES / LOT FRE: 0.00
TOTAL TO RECIPIENT/ TOTAL: $US 100.00

 

 

C.A.M. is Licensed as a Money Transmitter by CT, DC. FL, GA, IL, MA, NJ, NY, RI, Banking Departments.

License # 52117

 

Recipient may receive less due to fees charged by the recipient's
bank and foreign taxes.

You have a right to dispute errors in your transaction. If you think
there is an error, contact us within 180 days at 1-800- 934-0440 or
www.camtransfer.com. You can also contact us for a written
explanation of your rights at Caribbean Airmail, Inc, 9425 SW
72ND ST Suite 249 Miami Florida 33173.

You can cancel for a full refund within 30 minutes of payment,
unless the funds have been picked up or deposited.

Caribbean Airmail, Inc. does not disclose any non public personal
information about you, except as permitted by law.

A USD 1.50 BRH Regulatory fee will be deducted from the recipient
amount if the payout location is Haiti.

CAM is not responsible for non delivery transfer if there is an error in
the destination address provided by the sender.

By signing this receipt, you are acknowledging that, In relation to the
transaction above, it reflects the information you provided, you paid
the amount displayed on the receipt, and you understand and
accept the terms and conditions.

Moun kap resevwa transfé a ka resevwa mwens lajan akoz fré chaje
pa bank moun kap resevwa a plis taks peyi a letranje.

Ou gen dwa pou diskite eré ki fet nan transfé ou a. Si ou panse ke
gen yon eré, ou gen 180 jou pou kontakte nou nan 1-800-934-0440
oswa nan www.camtransfer.com. Ou kapab tou kontakte nou pou
yon explikasyon alekri sou dwa ou yo nan adres sa a: Caribbean
Airmail, Inc. 9425 SW 72nd St Suite 249 Miami Florida 33173.

Ou ka anile transfé a nan 30 minit apre ke li fin fét e yap remet ou
tout lajan an sof si transfé a gentan peye ou depoze nan bank ou.
Caribbean Airmail, Inc. pa met piblik nenpot ki enfomasyon pesonel
sou ou , eksepte jan lalwa pémét sa

Yon USD 1.50 regilasyon fre BRH ap retire nan kantite lajan moun
kap resevwa a si transfe a pwale an Ayiti.

CAM pa responsab pau transfé ki pa livre si gen yon eré nan adres
destinasyon ke expedite a bay.

Depiw siyen resi sa a ou dako ke se enfomasyon ou te bay yo ki
ladanl, ke se kob ou peye a ki nan resi a, e ke ou aksepte e konpran
tem ak kondisyon yo.

For questions and complaints about Caribbean Airmail, Inc., contact / Pou kesyon ak plent sou CAM, Caribbean Airmail, Inc. kontakte

FLORIDA State Regulatory
(850) 435-7352

Consumer Financial Protection Agency Bureau
855-411-2372
855-729-2372 (TTY/TDD)

 

 

 

Agent Signature / Siyati Ajan a

Sender Signature / Siyati Expedité a
Case 1:18-cv-07340-LDH-PK Document 65-1 Filed 06/26/19 Page 32 of 53 PagelD #: 712

CARIBBEAN AIRMAIL INC.
9425 SW72 ST, Suite 249, MIAMI,

Wireless Palace,Inc
13744 NW 7th Ave

 

 

 

 

RECEIPT
FL 33173 USA MIAMI, FLORIDA USA 33168
(205)598-0400 TRACKING NUMBER (305) 687-4487
1-800-934-0440 43470393 Date: 41/3/2018 3:48:00PM
TallerID: 7819
SENDER TJ EXPEDITE RECIPIENT /MOUN KAP RESEVWA: EXPECTED PAYOUT LOCATION/ KOTE YO
KA PRAN TRANSFE A:
ODILON CELESTIN MARIE ALISE MARCELIN HAITVAYITI
13020 NW 12TH AVE PICK UP [Pick-Up/Pikup]
North Miami, FLORIDA 33168 CAP-HAITIEN, HAITI
7862713210 50933133719
DATE AVAILABLE / DAT DISPONIB: 11/3/2018
TRANSFER AMOUNT / KANTITE LAJAN: $101.50
TRANSFER FEES / FRE $8.00
TRANSFER TAXES / TAKS 0.00
TOTAL / TOTAL: $109.50
EXCHANGE RATE / TO POU CHANJE LAJAN:
USD 1.00 = USD 1.00
TO BE PAID/ POU PEYE
AMOUNT TO BE PAID / :LAJAN POU PEYE $US 100,00
OTHER FEES / LOT FRE: o.00
TOTAL TO RECIPIENT/ TOTAL: $US 100,00

 

 

C.A.M. is Licensed as a Money Transmitter by CT, DC, FL, GA, IL, MA, NJ, NY, RI, Banking Departments.
License # 52117

 

Recipient may receive less due to fees charged by the recipient's
bank and foreign taxes.

You have a right to dispute errors in your transaction. If you think
there is an error, contact us within 180 days at 1-800- 934-0440 or
www.camtransfer.com. You can also contact us for a written
explanation of your rights at Caribbean Airmail, Inc, 9425 SW
72ND ST Suite 249 Miami Florida 33173.

You can cancel for a full refund within 30 minutes of payment,
unless the funds have been picked up or deposited.

Caribbean Airmail, Inc. does not disclose any non public personal
information about you, except as permitted by law.

A USD 1.50 BRH Regulatory fee will be deducted from the recipient
amount if the payout location is Haiti.

CAM is not responsible for non delivery transfer if there is an error in
the destination address provided by the sender.

By signing this receipt, you are acknowledging that, in relation to the
transaction above, it reflects the information you provided, you paid
the amount displayed on the receipt, and you understand and
accept the terms and conditions.

Moun kap resevwa transfé a ka resevwa mwens lajan akoz fré chaje
pa bank moun kap resevwa a plis taks peyi a letranje.

Ou gen dwa pou diskite eré ki fét nan transfé ou a. Si ou panse ke
gen yon eré, ou gen 180 jou pou kontakte nou nan 1-800-934-0440
oswa nan www.camtransfer.com. Ou kapab tou kontakte nou pou
yon explikasyon alekri sou dwa ou yo nan adrés sa a: Caribbean
Airmail, Inc. 9425 SW 72nd St Suite 249 Miami Florida 33173.

Ou ka anile transfé a nan 30 minit apre ke li fin fét e yap remét ou
tout lajan an sof si transfé a gentan peye ou depoze nan bank ou.
Caribbean Airmail, Inc. pa met piblik nenpot ki enfomasyon pésonél
sou ou, eksepte jan lalwa pemét sa .

Yon USD 1.50 regilasyon fré BRH ap retire nan kantite lajan moun
kap resevwa a si transfé a pwale an Ayiti.

CAM pa responsab pou transfé ki pa livre si gen yon eré nan adrés
destinasyon ke expedité a bay.

Depiw siyen resi sa a ou dako ke se enfomasyon ou te bay yo ki
ladanl, ke se kob ou peye a ki nan resi a, e ke ou aksepte e konpran
tém ak kondisyon yo.

For questions and complaints about Caribbean Airmail, Inc., contact / Pou kesyon ak plent sou CAM, Caribbean Airmail, Inc, kontakte :

FLORIDA State Regulatory
(850) 435-7352
www.stateofflorida.com

Consumer Financial Protection Agency Bureau
855-411-2372

855-729-2372 (TTY/TDD)
www.consumerfinance.gov

 

Agent Signature / Siyati Ajan a

Sender Signature / Siyati Expedité a

 
Case 1:18-cv-07340-LDH-PK Document 65-1

 

1-800-934-0440

RECEIPT

CBA MANAGEMENT FLATBUSH
568 FLATBUSH AVE

BROOKLYN, NEW YORK USA 11235
7184624900
TRACKING NUMBER
45469313
Date: 3/9/2019 12:00:00 PM
Teller!D: HAG6USER 190
SENDER/EXPEDITE
FRITZ BEAUTE
1809 BEVERLEY RD APT 4w
BROOKLYN, NEW YORK 11226 Tel: 3479843207
RECIPIENT/MOUN KAP RESEVWA

JEAN PIERRE GUY ELIASSON
MARCHAND DESSALINES
ST MARC, 75

Tel:36557889
EXPECTED PAYOUT. LOCATION/ KOTE YO KA PRAN
TRANSFE A: :

HAITI/AYITI

HAITI PICKUP IN $US

DATE
AVAILABLE /
DAT 3/9/2019

DiSPONIB:

TRANSFER
AMOUNT /
KANTITE $201.50

LAJAN:
TRANSFER
FEES/ FRE: $8.00

TRANSFER
TAXES/

TAKS:

$.00

TOTAL $209.50
EXCHANGE RATE/TO POU CHANGE LAJAN

USD 1.00 = USD 1.00

Filed 06/26/19 Page 33 of 53 PagelD #: 713

 

1-800-934-0440

RECEIPT

CBA MANAGEMENT FLATBUSH
668 FLATBUSH AVE

BROOKLYN, NEW YORK USA 11225
7184. 24900
TRACKING NUMBER
45469344
Date: 3/9/2019 12:00:00 PM
TellerID: HA6EUSER190
SENDER/EXPEDITE

MARIE LOURDES ST JEAN
1809 BEVERLEY RD

BROOKLYN, NEW YORK 11226 Tel: 9173452817
RECIPIENT/MOUN KAP RESEVWA.

CLATRE MICHELLE CHARLES
PICK-UP

JT MARC, 9.

Tel:4602020%

EXPECTED PAYOU ...CATION/ KOTE YO KA PRAN
TRANSFE A:

HAITI/AYITI

HAITI PICKUP IN $US

DATE
AVAILABLE /
DAT 3/9/2019

DISPONIB:

TRANSFER
AMOUNT /
KANTITE $101.50

LAJAN:
TRANSFER
FEES/ FRE:

TRANSFER
TAXES/

TAKS:

$8,00

$.00

TOTAL $109.50
EXCHANGE RATE/TO POU CHANGE LAJAN
USD 1.00 = USD 1.00

TO BE PAID
Case 1:18-cv-07340-LDH-PK Document 65-1 Filed 06/26/19 Page 34 of 53 PagelD #: 714

    

1-800-934-0440
RECEIPT
Nanabelle Event Planner & Multiservices
14220 NW 7TH AVE
MIAMI, FLORIDA USA 33168
7865066087
TRACKING NUMBER
45192073

Date: 2/22/2019 11:28:00 AM
TellerID: — NAEV3992USER

SENDER/EXPEDITE
JEANNETTE VALEUS
13804 NW 7TH AVE
MIAMI, FLORIDA 33168 Tel: 7864889773
RECIPIENT/MOUN KAP RESEVWA

LEONA VALEUS

PICK UP

PORT DE PAIX, 75

Tel:36194754

EXPECTED PAYOUT LOCATION/ KOTE YO KA PRAN
TRANSFE A:

HAITI/AYITI

HAITI PICKUP IN $US

DATE
aan / 2/22/2019
DISPONIB:

TRANSFER
AMOUNT /
KANTITE $61.50

LAJAN:
TRANSFER
FEES/ FRE:

TRANSFER
T.AXES/ ‘ $.00

TAKS:

$5.40

TOTAL $66.90
EXCHANGE RATE/TO POU CHANGE LAJAN
USD 1.00 = USD 1.00

TO BE PAID
POU PEYE
AMOUNT TO
BE
PAID/LAJAN $60.00
POU PEYE:
TRANSFER
TAXES/ $.00

. TAKS:
Case 1:18-cv-07340-LDH-PK Document 65-1 Filed 06/26/19 Page 35 of 53 PagelD #: 715

    
 
  
 

Thank you/Gracias

TRACKING “SUMBER (MTCN)/
NO. DE CON... “OLWEL ENVIO:
851-348-0070

 
 

“for Customer Septic. 2 7 AQD-RO
CONO/Para Cum a ap el servic Hlenciorn al
cheabe llamie al odu- 25-6000

My VAJ@ #70727 48.47
fotal Poiits/iuntos totiales 90

ATN CHECK CASHING #1
221) GUY R BREWER BLVD, NY

Money Watisher/Envie dé Lar sro
CASH Mme o en efectivo nnearnet

Operate IDIMO WO del Operador jor

Date of Transactons/Fecha de las Tratsacciones
April 13, 2019/Abril 13, 2019

Time of Transactions/Hora de las Tansacciones
O21 PM EDT

Senclea /Renmlente

ODILON CELES TIN
13640 NW 2 AVE, NORTH MIAMI, FL, 33168, USA '
(8627 13210 ; ,

Final Recelver/Destinatano Final
LAMARE BEAULIEU

Expected Foreign Country Payout Location/Localidad
donde Esperan el Pago en pais extranjero
Haiti/Haill

Service Type/Tipo de Servicio
MONEY IN MINUTE S/DINERO EN MINUTOS

Date Available in Final Receivers Count y/Fecha
Disponible en el Pais del Destinatano Final
Api 13, 201 shah '3, 2019

.
Transfer Amount ani BA a
Cantidad de Envio eee
Transfer Fees/ 4 4u.00 USD
Cargos pot Envio: :
Additional Fees! ie 0.00 USD
Gargos Acicionales oe
Transfer Taxes! ; ao USD
linpuestos de Erivio ms
Promotion Discount . USD
Descuento Promacional oe
Total/lota===)=——t<i<‘<‘<;C;SCS*#‘«aHD SD

“Exchange Rate/Tipo de Cambio
ot SS OO) OE

 

 
Case 1:18-cv-07340;/DH-PK Document 654siFiled 06/26/19 Page 36 of 53 PagelD #: 716

Transfer faxes/ sep
= + S
lmpuestos de Erivio aa
Promotion Discount
DeSCUuen io Promacionai
Total/Tota ~~

USD
“411.50 USB

   

<chanige Rate/Tipo de Canibio
___1_USD = 1.0000. USD__

 

Transfer Amount/ a

Cantidad de Envio 101.60 USD
Haiti Central Bank Fee/

Cargo del Banco Centralde — - 1.50 USD
Haiti

Total to Final Receiver/Total SS
al Destinatario Final

 

For all transters. Final Receiver may receive less due
lo foreign laxes. For transfers to a bank account,
Final Receiver may also receive less due to fees
charged by the Final Receiver's bank./Para todas las
lransferencias, e| Destinalano Final puede recibir
menos debido a los impuestos extranjeros. Para las
transferencias a una cuenta bancana, el Destinatario
Final también puede recibir menos debido a las
larifas que carga ef banco del Destinatana Final.

You have a nght to dispute errors in your
iransactions If you think there is an error, contact us
within 180 days of the date that we promised you that
he funds woulel be snade available to the Final
Receiver al 1 800-325-6000 or

hips care westemunion. com/us/en/ask You can
also contact us for a written explanation of your
nights /Usted tiene el derecho a disputar errores en
su transacciones Si cree que hay un error,
conlactenos dentro de 180 dias a partir de la fecha
en que le prometinos que ios fondos estarian
disponibles para el Destinalario Final al 1-800-325-
6060 o  ittps #care. westernunion.com/us/es/ask
También puede contaclamos para oblener una
explicacion escrita dé sus derechos

Subject to applicable law, you can cancel for a full
refund within 30 minutes of payment, unless the
funds have been picked up of deposited /Sujeto a la
ley aplicable, usted puede cancelar el envio y recibir
un reenbolse total dentro de 30 minulos de haber
1ealizado el pago, a no ser que los fondos hayan
siclo récogidos 6 depositados :

Fot questions or complaints about Western Union,
contact /Para preguntas o presentar una queja sobre
Western Union, contacte a

New York State Depaniment of Financial Services
1-800-342-3736
http /Awww.dfs.ny gov

Consumer Financial Protection Bureau
1-855-411-2372

1-855-729-2372 TTY/TDD

http /Avww consumerfinance gov

 

 

For inquiries or comments in English, please write
lo /Para consultas o comentarios en espafol, escriba a.

WESTERN UNION
P.O. Box 6036.
Englewood, CO 80155

International money tansfer services are provided by
two Westem Union companies: VWestam Union
Financial Services, Inc. (VVUFSI") and Western Union
international Services, LLC (“WUIS"). Transfer fees
(iscloser] above for hese services are charged by ~
WUIS /Los servicios de transferencia de dinero a
nivel internacional son provistos por dos compafias
Western Union Western Union Financial Services,
Inc (WUFSI}) oy) Western) Union — International

Cannan EEO SAAR HOO LAr Aneta en annem din
Case 1:18-cv-07340-LE

  
 
  

oe Number (MMTCN) /
NO. de Control del Envio (MTCN):
216-850-0425

For Customer Service, please call 1-809 325-600
Para comunicarse con el servicio de alencian al
chante flame al 1 890-325-6000

  
     
   

My WU sGald Carcd/Tatjeta Dorada #: 123889956
Tatal Points / Puntos totaleas: 32

PAYOMATIC CORP
1908 CHURCH AVE
BROOKLYN, NY, USA *

Transfer /Envio da Dinero
sash / Dinero en etectiva

QperatorID/No IDdelOperideor 612020
F

Date of Transaction / Facha de transaccian

March 5, 2019/ Marzo 5, 2019

Time of Transaction / Hora de la Tiansaccion.,
4:28 PM EST

Sender / Remitente:

MARIE STJEAN

1809 BEVERLY RD. BKLYN, NY 11226
9173452817

 
  

  
 

cefver / Destinatario
JEAN PAUL PIERRE ANTOINE

  

Expected Payout Location /
Localidad donde se Espera Page
Haiti / Haiti

Sermvice Type ! Tipo de Servicio:
Money in minutes / Dinero en Minutes

Date Available in Receivers Country / Fecha
Disponible en el Pais del Destinatario
March 5, 2019 / Marzo 5, 2019
Transfer Amount / 101.50 USD
Canudad de Envio:
Transler Fees / + 10 00 USD
Cargo: por Envio:

Additional Fees / + 0.00 USD
Cargos Adic.anales:
Transfer Taxas / + 0.00 USD
Impuestos de Envio:
Promotion Discount/ - 0.00 USB

Descuento Promocional

Total / Total: 113.50 USD

Exchange Rate / Tipode Cambio: |
1.00 USD = 1 USD

Transfer Amount / Cantidad de Envio:

4A PAIN

Page 37 of 53 PagelD #: 717
SAngeL! Nel pimps

MARES SERN O-CV-07340-LDH-PK

1809 BEVERLY RD. BKLYN, NY 11226 Document 65-1 Filed 06/26/19
9173452817

Page 38 of 53 PagelD #: 718

 
 
     
 

   

 

Recefver / Destinatario.
JEAN PAUL PIERRE ANTOINE

Expected PayoutLocation /
Localidad donde se Espera Pago:
Hartt / Haiti

Sarvice Types Tipo de Servicio
Money in minutes / Dinero en Minutes

Date Available in Receivers Country / Fecha
Disponible en el Pais del Destinalario
March 5, 2019 / Marzo 5, 2019

Transfer Amount/ 401.50 USD
Cantidad de Envio:

Transier Fees / + 1000 USB
Cargo. por Envio ‘

Aclditional Fees/ + 0.00 USD
Cargos Adic, onales:

Transfer Taxes / + 0.06 USD
Impuestos de Envio

Promotion Discount! -0.00 USD
Descuanto Promocional

otal / Total: 111.50 USD

Exchange Rate / Tipo de Cambio:
{OOUSD = 1USD

transfer Amount / Cantidad de Envio:
101.50 USD

Other Fees / Otros Carges por Envio.

- 1.50 USD USD

Total to Receiver / 400.00 USD
Total al Destinatanio

For all transfers, Receiver may receive less due to
foreign taxes. For transfers toa bank account,
Receiver may also receive less due to feas charged
by the Receiver's bank {Para todas las
transferencias, el Destinatario puede recibir menos
dabido a los impuestos extrarijeros. Para las
transferencias a una cuenta bancaria, el
Destinalario también puede recibir menos debidoa
las tarifas que carga su banco.

You have a right to dispute airors in your
transaction. Ifyou think there is an error, contact us
within 180 days of the date that we promised you
that the funcis would be made available to the
Receiver at 1-800-325-6000 or

https //care westernunion.com/us/en/ask. You can
also contact us for a written explanation of your
rights. / Usted tiene el derecho a dispular errores en
su transaccian. Si cree que hay un error,
contaclenos dentro de 180 dias a partir de la fecha
en que le promelimos que los fondos estarian
disponibles a al Destinatano al 1-800-325-6000 o
toe Henan winetaenunian camiisiasiask. Tambien
Case 1:18-cv-07340-LDH-PK Document 65-1 Filed 06/26/19

ama
20H OF
WRK
aye

Ady”
SU

spida
ah
Ag
“AWE

Pr :
re

 

 

pu

at

 

 

 

RECEIP F/ARECIBO:

Thank you/Gracias

KING NUMBER (MTCN)/

NO DE CONTRO. DEL ENVIO:

 

comMuUnICarse con él Servicio de atencion lal cliente, lame
al 1-800" 325-6000

cee 2S

My VU #11964 7645,
Volal i ‘ants! ‘unlos , tolales 162

SSS a st eee

PUBLIX #1004
1415 E SUNRISE BLVD, FL

Money Transfer/Envio dé Dinero:
CASH/Dinero en efectivo

Operalor(D/Mo Widel Operador 419

Dale of Transactiow/Fecha de Transaccién
January 31, 2019Enero 31, 2019

Tine of Transacton/Hora de la Transaccion.
10 48 AM EST

Sender/Remitente

ESTEVE CHARLES

S315 MA24 CY LAUDERHILL, FL, 33313, USA
DE44965520/ 9544965520

Receiver/Destinalaio
HONORS CHARLES

niet cdinbeavhlo Motul
My soo.

»pecled Payout Location
i Calidad donde Esperan Pago
hiallt/Harti

a a = “
service Type/Tipo de Scaivicia
MONLY IN MINUTE ss!) oO ROEN MINUTOS

Date Avattable tn Receiver ‘ounliy/Fecha
Disponible cn} Palsdet ”  iatario
January 34, 2C1a/Er. 19

fransfer Amouni/
Cantidad de Envio Hed ERD

Transfer Fees/ e S
Cargos por Envis Se

Additional Fees/
pr +
Car gos Adicionales O08" Ue

Transfer Taxes/ :
Impuestos de Erivio 000 USD

+

Promotion Discount/

Descuento Prom ocional: - wen

 

Page 39 of 53 PagelD #: 719
Case 1:18-cv- -07340- LDH- PK ‘Document 65-1 Filed 06/

 

Jitabei/Bto Mobil

wathe!

141 Bo

pected Payout Location/
| calidad donde Esperan Pago
braitl/Hatti

Service Type/Tipo de Sr ivicio
MOME YUM MINUFE S20 ROE N MINUTOS

Date Available 1 Receiver  ‘ountry/Fecha
Disponible « ~ 4Paisde"  inatano

January 31, !C1}a/En. 19)

fransfer Amount/ -
Cantidad de Envio i180 Vet
Transfer Fees! é : 500 USD
argos por Envi

Additional Fees 7 i 000 USD
Cargos Adicionales

franster Taxes/ 4 000 USD

fmpuestos cde Erivio

Promotion Discount/
Descuento Pron ocional

Total / Total

usD
7196 50 USD

   

 

 

 

 

 

“ Exchange Rate/T ipo de Cambio:
1 USD = 10000 USD

6

Transfer Amoun'/

Cantidad de Envio 191.60 USD

Halli Central Bank Fee/
Catgo del Banco Central dé
Haiti

150 USD

Total 5 Receiver/Total al 490 00 USD
Destinatarlo:

For all transfers, Receiver may receive less due to
foreign taxes For transfers to a bank account,
Receiver may also receive less due lo fees charged
by the receiver's bank /Para todas las transferencias,
e| Destinatario puede recibir menos debido a los
Wnpuestos extranjeros’ Para las transferencias a una
cuenta bancaria, el Destinatario también puede
recibir menos debido a las tarifas que carga su
banco

You have aright to dispute errors in your transaction.
if you think there is an error, contact us within 180
days of the date that we promised you that the funds
would be made available to the

Receiver at 1-800-325-6000 or

hips /care westernunion.com/us/en/ask. You can
also contact us for a written explanation of your
rights /Usted tiene el derecho a disputar errores en
su. transaccion Si cree que hay un error,
contactenos dertro de 180 dias a partir de la fecha
en que le prometimos que los fondos estarian
disponibles el Destinatano al 1-800-325-6000 0
hips /care westemunion.com/us/es/ask = También
puede contactarnos para obtener una explicacion
escrita de sus derechos

Subject to applicable laws, you can cancel for a full
refund within 39 minutes of payment, unless the
furs have beer picked up or deposited /Sujeto a las
jeyes aplicables, usted puede cancelar el envio y
recibir un reembolso total dentro de 30 minutos de
haber realizado el pago, a no ser que los fondos

hayan side recogides o depositados

For questions or complaints about Vvestern Union,
contact /Para preguntas o presentar una queja sobre
Western Union, contacte a:

P6/19 Page 40 of 53 PagelD #: 720

 
Case 1:18-cv-07340-LDH-PK Document 65-1 Filed 06/26/19 Page 41 of 53 PagelD #: 721

EXHIBIT F
Case 1:18-cv-07340-LDH-PK Document 65-1 Filed 06/26/19 Page 42 of 53 PagelD #: 722

Translation Transcript

-—JOUNAL SAN FONTYE: Michel Martelly Resi Reponn Tout Kesyon Sou Kob La/Martelly
Finally Answered questions Regarding the Money

Jounal San Fontye

(0:10:54-0:13:16): Now on the issue of education, which was your trojan horse. The
PSUGO- Universal, Free and Compulsory Education Programme
issue, there are a lot of complaints about it. Are you satisfy with it
how you left it as compared to how you found it?

MM: Once again, something I attempted to do all by myself. It was
already a precarious situation while I was doing it. Once I left office,
they abandoned it. It was precarious to begin with because I came
with a system whereby the government was paying for school and
there were a lot of people making money off the back of the
government. People who own schools with only 100 students were
reporting 300 hundred to the government. When you go to audit
them, visit with them while researching them that is when you
realized that they lied. It took us a long time to realize how much
money was stolen and how many people were involved in the theft.
Within the government, we identified a school principal in the north
west who worked for the Department of Education who was stealing
money as well. Did I succeed? I can say that I did not get the support
from the press, or the civil society, or the masses. Excuse me for
saying, the free school program was for whom? It was for the
masses. The same way the masses used to protest against the
opposition or against this and that, against the president or for the
president. I thought for the free school program, the masses could
have protested and demanded its preservation or that it is made
better because the idea was a good one. It pertains to the future of
our children. Let us defend the idea. Nope, such a position was never
taken. The only thing you hear about is the $1.50 and $0.05 cents.
That we stole the $1.50 and the $0.05 cents from the phone calls.
Those funds did not go to any particular individual. They went
straight to institutions such as BRH. At any given time, an
organization or individual wants to hold the government
accountable, go and ask ULCC to look into how much money is
collected, what did they do with the money, and where did the
money go.

JSF: The public was waiting for you to sanction those accused of wrong
doings.
Case 1:18-cv-07340-LDH-PK Document 65-1 Filed 06/26/19 Page 43 of 53 PagelD #: 723

MM: You find corruption at all level. In our society a gangster has more
a clout than a police officer.

JSF: Seriously?

MM: Yes, I personally witnessed on many occasions where they would

arrest a gangster and he would be released immediately; and I have
witnessed on many occasions where policemen would fall victim,
yet no one bothered to assist them.

Link: https://youtu.be/YjPDAuTBhSI?
Case 1:18-cv-07340-LDH-PK Document 65-1 Filed 06/26/19 Page 44 of 53 PagelD #: 724

CERTIFICATION

I, Daniel Dume-Charles, hereby certify that I translated the attached document-video
from Haitian into English and that, to the best of my ability, it is a true and correct
translation. I further certify that I am competent in both French and English to render and

certify Q translation.

 

Daniel Dume-Charles, Translator

 

 

 

 
Case 1:18-cv-07340-LDH-PK Document 65-1 Filed 06/26/19 Page 45 of 53 PagelD #: 725

EXHIBIT G
Case 1:18-cv-07340-LDH-PK Document 65-1 Filed 06/26/19 Page 46 of 53 PagelD #: 726

es CERTIFICATION

I, Daniel Dume-Charles, hereby certify that I translated the attached document from
Haitian into English and that, to the best of my ability, it is a true and correct translation.
I further certify that I am competent in both French and English to render and certify such

me

Daniel Dume-Charles, Translator

 

Sworn 46 befére me this 7 day of Jine 2019.

a

   

 

Notafy Public
Case 1:18-cv-07340-LDH-PK Document 65-1 Filed 06/26/19 Page 47 of 53 PagelD #: 727

EXHIBIT H
Case 1:18-cv-07340-LDH-PK Document 65-1 Filed 06/26/19 Page 48 of 53 PagelD #: 728

Translation Transcript
— ANTRE NOUS-TRIPOTAY LAKAY

Host: There are several things you said that I am not going back to. Let
me ask you Mrs. Orion, one of the issues that people in the diaspora
have concerned the $1.50. $1.50 that are collected on every money
transfer to Haiti go directly to finance education in Haiti. However,
the $1.50 represents a slush fund for many people because no light
is shed on it. Nobody knows how much money is collected. Or what
the money is being used for? Can you levy taxes without a law on
that matter? How much money does the government receive every
year from the diaspora with the $1.50 collection?

Mrs. Orion: Listen, when you asked me how much money comes in every year?
I am going to tell you. What is the $1.50? Every money transfer is
subjected to an additional $1.50.

Host: That we know, we know it far too well.

Mrs. Orion: One second, the $1.50 are collected by the BRH which in turn
deposit them in the account of the FNE. Every time someone places
a call to Haiti, they charge them roughly $0.50 per minute and that
are collected by CONATEL from the local phone companies, we are
talking about Natcom and Digicel. Once CONATEL collects that
money based on the signed protocol, that money is deposited with
BRH for the account of the FNE, or what we call the government’s
account or what we call Public Fund. You asked me how much
money is collected from the time that they began to collect the $1.50

to date?
Host: Non, I asked you how much money is collected every year?
Mrs. Orion: I cannot tell you how much money is collected every year. But I can

tell you that from July 2011 to July 2018, I am talking about the fees,
CONATEL collected 7.624 billion Gourdes that they deposited in
the account. It is with that money that they built schools and pay the
PSUGO and so on. It is the same thing for BRH. BRH collected till
last October about 1.446 billion gourdes. That is the amount that
BHR collected from October 2017 to October 2018. You are talking
about the $1.50 that are collected from the diaspora; this is what the
money does: first, it pays the salary of teachers enrolled in the
PSUGO, which has since stopped because it was carried out through
the public-school system. As I told you earlier, the central
government pays 400 gdes per child comes from that money. We
also use the money to rehabilitate schools. We also use the money
Case 1:18-cv-07340-LDH-PK Document 65-1 Filed 06/26/19 Page 49 of 53 PagelD #: 729

to reinforce the free lunch program in the public schools. All that is
done through the law enacted to regulate the FNE. Soon, there will
be a Presidential Order naming a chairman for the FNE together with
a governing board.

Host: You said a law regulating the FNE, when was that law enacted and
when was it published?

Mrs. Orion: The law on FNE was enacted during Jovenel Moise’s presidency
and published in the Moniteur. It is a law that has been in the
parliament since President Martelly. That law was still in the
parliament during the interim government. Now, it has been enacted
and published in the official newspaper the Moniteur. It is because
of that law that the PSUGO is no longer in the hands of the private
sector, whereas only private schools were benefiting from the
program. Nowadays, the PSUGO is being handled through the
public school’s system. It is because of the FNE law, which is
National Education Funds. (This clip is a 4 minutes and 21 seconds
segment taken from a 28 minutes and 26 seconds interview.)

https://youtu.be/X4j6QsGzq_8 -Madame Aurion contradicting the government’s report.
Case 1:18-cv-07340-LDH-PK Document 65-1 Filed 06/26/19 Page 50 of 53 PagelD #: 730

CERTIFICATION

I, Daniel Dume-Charles, hereby certify that I translated the attached document-video
from Haitian into English and that, to the best of my ability, it is a true and correct
translation. I further certify that I am competent in both French and English to render and

certify such translation.

Daniel Dume-Charles, Translator

Sworn tobéfore me this7" day of June 2019.
a

a “ —.
Notaty Public \_ a

 

  
Case 1:18-cv-07340-LDH-PK Document 65-1 Filed 06/26/19 Page 51 of 53 PagelD #: 731

I LIGGHXa
Case 1:18-cv-07340-LDH-PK Document 65-1 Filed 06/26/19 Page 52 of 53 PagelD #: 732

"paAOIsap 19M JeY} STOOYIS ou} [[e payerpiqeyol oA “pling Sulaq are yey) spOoyds ore sIoy}
Ng “JOMSUE dU} 99S JOU PIP | “OA MON 0} JUAM Jeu) UOHRS9]Ep oy} Woy yey) 9x1] UoNsonb e presy
] ‘sjooyss 9¢ IINg Apeorye savy OA\ “SUIPTING poyeys Apeorye aA, “‘poyejs Apeowye om ‘sok CIAL

{SUIpying poyieys nod oARP] :Avye’y Avpodity,

SIETIOP 000°00000h THOMMLIOAOS aU} 1809 |]IM JEU} SUIOOISSEID (00'S T
P[ing 0} posu am ‘[ooyds 0} way] Ind OF ‘[ooyss 0} Woy) jnd 0} suBsUT oy) DALY 0} 494 SI JUSUTUIOAOS
dy} osnRd0q [OOYIS 0} OF JOUURD pUe [OOYDS 0} OS 0} P9dU OYM USIP]IYS s1OUI QOO*DOS oe
HOY_L, ‘JOOYDS 0} nd 0} PsoU 9M Jey} SIOW USIPTIYS YOO‘OOS Be B04) Osned0q SuIpUNy [euOTIppe
JO} SUTYOOT [[HS ose 9A ‘Sopess YQ YsnoI] Js]_ Wo [ooyss Arewd SuIpusye UsIpTIyD OOO‘OSL
“UdIPTIYD 000 ‘OSL eoNps 07 JUaM AUOU INO X “AouOUT INOA 9TO}s Apog ON “ATUNOS 9y} jnoysnony}
UIIPTIYS OOO'OSL 0} UOTLONps sojJ SplAoid 0} posn Bureq si Aepo} Asuow! Mo ‘esodseiq “sulop
st AQUOUL Id} WY) YOM 9Y} 998 ued BIOdsPIp oY} OS JUoUIedap sy JO dISqom 9y} UO UOTEULIOJUT
yons ysiqnd 0} ‘mou our 0} SuTUa\sT] pue Suryojem st oyM ‘UOTBONpY Jo Jo}suIP, OY} poyse |
“O[QUIFLIOA SI UOTJLULIOJUL SIU] [TY "Yded} 0} s10jOVIUOD JUOPUSdopUI polIY JUSWTUIDAOS oY} ‘oseLIOYS
B YONS JOU OJ "JAA9] [OoyDs AreurLId dy} UO sIaysea Jo oseLIOYS & sem dIOY], “ApIe_NSo1 yuowAed
B YONS pouINsse JUSWUISAOS ay} “OR pg Avd 0) posoddns usipyIyo sy], ‘Wotjeonpo saIj SUTATO9OI ore
UdIPTIYD YOO‘OSL Waptsaid suresaq | DoUIs Jnq sIeaA Aue MOY Joy Aes JouURD | ‘MOTY 10U PIP |
“AIJUNOD 9Y} INOYSNoIY) sfooyps s1jqnd Suripusye UsIppIyS QOO‘OS/ We BOUL, “SpuNy 94} YIM oUOp
savy AdY JeYM Jnoge Sumjou presy | pue syjeo suoyd Uo ADUOUT Jo 10] STOYM & pu YS" [¢ ‘spuny
oy} 0) pouaddey yeym wTY poyse | “WY 0} UoNsonb oy} posod pue uoTeonpy Jo JO\sIUTPAl 9y) WIM
OW | Jey} SurMUTeISOId INOA 0} SUTLIOD seM | BSNedOq JOU SI I “NOA ]]9} JsNUT | “WeIsOId UOTeONpe
doIf OY} INOge UOTJeULIOJUI Aue DAeY 40U PIP ‘JjosAUI ‘] “Jo aeMeUN SI 9dIe] ye UOTe[Ndod ay} Jey}
ATWUNOD 9Y} Ul UO ZUIOS SSUTY} JO 40] B SI 919} UOTLOTUNUIWOD Jo YOR] B ST OJ9y} asneseq STI] CINE

{S}[Nsel peor Aue 39s 0}
304 SI o1[qnd ay} yey) SULISpIsuOD spUNy YoNs YILM sUOp Ud0q dALY JeYyM pur juods o19M spuNy yons
Moy vapl Aue savy NOA OC “spuNy ay} JO jNO pasingsip useq Apearye sie yey} SIET[OP 000000 ‘LTT
ynoge uonsonb nod yse 0} sur yURM ADU} “JOR U] “TBop years B 71 INoge oyods eiodseIp oy], ***399 sTTeo
suoyd uo QC [¢ ‘erodseIp sy} WoIy UDyR) ADUOU JO NO sUTeD Ady} Jey} [$ :Avye’y Avjodi1y,

‘It YIM PUOP JUAIUUIAOS JY} aADY JOYM pUuD si ji
Aauoul yonul Moy suivjdxa asioyy Jauador juapisasg ‘véodswip ayi Wiodf UAYD] QS*TS Yj Si aday yf
-a} oA es‘ TT oy UaAquoy Ip de astoyy [OUSAOL UepIzalg “e e1odseIp snos ueld OA QC | ¢ Uele] 9]04

jaLisuvly, WOnelsuery
Case 1:18-cv-07340-LDH-PK Document 65-1 Filed 06/26/19 Page 53 of 53 PagelD #: 733

   
 

onqng Aron

‘610z suns Jo ks
Joye[suel] “soprey-suinq jerueq

Uonesuely

yons AjijJ90 pur Jopual oO} YsTsuy pue yousLy yOQ Ul Us}oduIOD UNE | yey} AJ JOYYINY |
“UOTJLSUBI] 1991109 pu on} B SI FI SAUT[IGe AU Jo jS9q SY} O} JEU) pue YsI[suq OUI UeNTeLT
Woy JWOWMSOp poyseye oy} poye[suey | yey) AJII0 Aqaroy ‘sayrey-sung joe ‘|

 

 

 

NOILVOMILYAO
